       Case 2:19-cv-00168-DBP Document 13 Filed 05/01/19 Page 1 of 2




Earle Jensen                                                             -FJLED
                                                                     DTSTRlCT COURT
1450 South Emery Street

Salt Lake City, Utah 84104-2107

Ejutah@msn.com

801-403-8706




                              IN THE UNITED STATES DISTRICT COURT

                     IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



EARLE JENSEN,                                                   REQUEST FOR

                           PLAINTIFF,                           MOTION FOR

v.                                                           DEFAULT JUDGEMENT

BUREAU OF CRIMINAL                                    CASE NO.2:19-CV-00168-DBP

IDENTIFICATION, MARCUS

YOCKEY(ASST Am GEN), AND (JUDGE)                       MAGISTRATE JUDGE DUSTIN B.

 BARRY LAWRENCE                                               PEAD

                          DEFENDANTS,



IN ACCORDANCE TO SET REQUEST FOR HEARING AND RESPONSE TO MOTION TO DISMISS AND
MEMORANDUM IN SUPPORT FILED MARCH 25,2019 AND FOR BEING 30 DAYS PAST, I REQUEST
A DEFAULT JUDGEMENT IN FAVOR OF THESE ALLOGATIONS. I HAVE SUBMITTED DOCUMENTED
PROOF AND RECEIVED IN ADEQUATE RESPONSES OR INSUFFICIENT INFORMATION. I HAVE
REQUESTED A HEARING AND RECEIVED NO APPOINTMENTFOR A HEARING.

THIS IS BEING STALLED AND NEEDS TO BE ADDRESSED, BUT HAVEN'T.

I REQUEST JUDGEMENT BE SERVED TO DEFENDANTS FOR DOUBLE JEOPARDY CHARGES TO THE
PLAINTIFF AND ASK FOR FOR FULL COMPENSATIONOF SAID AMOUNT( 3. 7 MILLION DOLLARS)



                                              1
      Case 2:19-cv-00168-DBP Document 13 Filed 05/01/19 Page 2 of 2




DATED MAY 1,2019




                     EARLE J. J   Sl:N;PL-Af~IFF

I CERTIFY THAT ON MAY 1,2019 I MAILED BY USPS CERTIFIED COPY ,REQUEST FOR DEFAULT
JUDGEMENT. I ALSO CERTIFY THAT IS TRUE AND CORRECT COPY OF THE FOREGOING WAS
PLACED IN THE USPS MAILING POSTAGE PAID TO THE FOLLOWING:

                                              BUREAU OF CRIMINAL INFORMATION

                                              4501 SOUTH 2700 WEST 2ND FLOOR

                                              SALT LAKE CITY,UTAH 84129

JUDGE BARRY LAWRENCE

450 SOUTH STATE STREET

SALT LAKE CITY,UTAH 84111                          ASST ATTY GEN MARCUS YOCKEY

                                                    4501 SOUTH 2700 WEST

                                                   SALT LAKE CITY,UTAH 84129

ASST ATTY GEN KYLE J. KEISER

160 EAST 300 SOUTH 6TH FLOOR

SALT LAKE CITY,UTAH 8411,~0856
                       ;
                           /
                               AND SENT ELECTRONICALLY THRU THE COURTS FILING SYSTEM




                                              2
